Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 10/12/2021.
In the Instant Amendment, Claims 1 and 3 have been amended; Claim(s) 1 is/are independent claims. Claims 1-10 have been examined and are pending in this application.
The 112(b) rejection of claim 3 is withdrawn because of the amendment and the persuasive argument in the remarks (page 4).

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 regarding the 102 rejection in view of Misawa in the remarks (pages 4-6) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claim(s) 1 regarding the 102 rejection in view of Ishigami in the remarks (pages 6-8) that there is nothing in Ishigami that discloses or suggests anything regarding the optical unit 124 and the image pickup device 127 being releasably connectable to each other. Therefore, Ishigami fails to disclose or suggest an optics unit and a sensor unit releasably connectable to each other, as recited in claim 1. As further shown in Figs. 26, 36, and 37, the endoscope in Ishigami may further comprise a distal-end adapter 103 provided with LED illumination lights 118. Id. at    [135, 141]. The distal-end adapter 103 is connectible to the distal end portion 106 by means of a threaded fitting in which the threads 117a of a ring member 117 engage corresponding threads 121a provided on the distal 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Ishigami does teach features as claimed in claim 1. Ishigami’s figure 32 shows that the sensor unit 127 is a separate unit which is mounted within the optics unit 102a via frame 126 and can be removed from the optics unit 102a since they are separate units. Claim 1 simply recites “an optics unit and a sensor unit releasably connectable to each other” which does not suggest any structures to show how “releasably connectable” that an optics unit and a sensor unit releasably connectable to each other. Thus, Ishigami does teach the features as claimed. Moreover, Ishigami teaches an electronic accessory (103) releasably connectable to the optics unit by means of a threaded fitting (117a, 121a) associated with a rotation axis (Figs. 36, 37; paras. 0162-0165; electronic accessory 103 having electronic accessory connectors [114a, 114b] is rotating in relation to when the inner thread 117a crosses thread with the outer threads 121a of the optics unit 102a; the ring member 117 of electronic accessory 103 is connected to the cover member 116 having electronic accessory connectors [114a, 114b]; the ring member 117 and the electronic accessory connectors [114a, 114b] can be rotatable until the pin 141 is slid in the positioning groove 142), wherein the optics unit connectors and the associated electronic accessory connectors form a first group (114b, 128b) consisting of at least one optics unit connector and associated electronic accessory connector arranged for power transfer and a second group (114a, 128a) consisting of at least .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Suzuki (US 5065175) or, in the alternative, under 35 U.S.C. 103 as obvious over Hasuda (JP2010117571A).
Regarding claim 1, Suzuki teaches A camera device comprising 
an optics unit (lens 2) and a sensor unit (CCD 17) releasably connectable to each other (Fig. 1), and 
an electronic accessory (body 1) releasably connectable to the optics unit by means of a threaded fitting associated with a rotation axis (Figs. 1-3; col. 5, lines 13-20; the bayonet mount structures on the lens 2 and body 1 have thin claws; when screwing/rotating the lens into the body allowing the claws or short threads binding each other to tighten the lens 2 and the body 1 together),
wherein the sensor unit comprises an image sensor (AF CCD 17), which in an assembled state of the camera device, is aligned with a lens member (lenses) of the optics unit (lens 2) (Fig. 1; col. 11-37),
wherein the optics unit (lens 2) comprises optics unit connectors (89, 90, 82-88), which in an assembled state of the camera device each is aligned and in contact with an associated electronic accessory connector (39, 40, 32-38) of the electronic accessory thereby forming an electric connection between the electronic accessory and the sensor unit via the optics unit (Figs. 2-5),
wherein the electronic accessory connectors are rotatable about the rotation axis in relation to the optics unit connectors when the electronic accessory is releasably connected to the optics unit by means of the threaded fitting (Figs. 1-5; col. 5, lines 14-67),
wherein the optics unit connectors and the associated electronic accessory connectors form a first group consisting of at least one optics unit connector and associated electronic accessory connector arranged for power transfer and a second group consisting of at least one optics unit connector and associated electronic accessory connector arranged for signal transfer (Figs. 1-5; col. 5, lines 14-67),
wherein, in the assembled state of the camera device, the first group (39, 40, 89, 90) is arranged at a first radial distance from the rotation axis and the second group (32-38, 82-88) is arranged at a 
In another interpretation: if Suzuki failed to teach
an electronic accessory releasably connectable to the optics unit by means of a threaded fitting associated with a rotation axis.
However, in the same field of endeavor Hasuda teaches
an electronic accessory releasably connectable to the optics unit by means of a threaded fitting associated with a rotation axis (Figs. 1, 2; para. 0033; In the embodiment, the mount mechanism for fastening the camera body and the lens barrel is a bayonet type mount mechanism, but is not limited thereto, and may be, for example, a screw (screw‐in) type mount. In such a screw‐type mount, the screw thread functions as a limiting portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasuda in Suzuki to have an electronic accessory releasably connectable to the optics unit by means of a threaded fitting associated with a rotation axis for providing an alternative screw-in type mount mechanism enabling easy mount and dismount devices yielding a predicted result.

Regarding claim 4, Suzuki teaches the camera device according to claim 1, wherein the optics unit comprises a varifocal lens member (Fig. 1, focus/zoom lens).

Regarding claim 5, Suzuki teaches the camera device according to claim 4, wherein the electronic accessory comprises an actuator (motor 19) for controlling the varifocal lens member (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ishigami et al (US 20060183977) or, in the alternative, under 35 U.S.C. 103 as obvious over Misawa (US 20070166027).
Regarding claim 1, Ishigami teaches A camera device (Figs. 26-28, 32-37) comprising 
an optics unit (102a) and a sensor unit (127, 102b) releasably connectable to each other (Figs. 32, 36, 37; para. 0155), and 
an electronic accessory (103) releasably connectable to the optics unit by means of a threaded fitting (117a, 121a) associated with a rotation axis (Figs. 26-28, 32-37), 
wherein the sensor unit (127, 102b) comprises an image sensor (CCD 127a), which in an assembled state of the camera device, is aligned with a lens member (124c) of the optics unit (102a) (Fig. 37),
wherein the optics unit comprises optics unit connectors (114a, 114b, 128a, 128b), which in an assembled state of the camera device each is aligned and in contact with an associated electronic 
wherein the electronic accessory connectors (114a, 114b) are rotatable about the rotation axis in relation to the optics unit connectors (128a, 128b) when the electronic accessory is releasably connected to the optics unit by means of the threaded fitting (Figs. 36, 37; paras. 0162-0165; electronic accessory 103 having electronic accessory connectors [114a, 114b] is rotating when the inner thread 117a crosses thread with the outer threads 121a of the optics unit 102a),
wherein the optics unit connectors and the associated electronic accessory connectors form a first group consisting of at least one optics unit connector and associated electronic accessory connector arranged for power transfer and a second group consisting of at least one optics unit connector and associated electronic accessory connector arranged for signal transfer (Figs. 26-28, 32-37; paras. 0142, 0149, 0157),
wherein, in the assembled state of the camera device, the first group (114b, 128b) is arranged at a first radial distance from the rotation axis and the second group (114a, 128a) is arranged at a second radial distance from the rotation axis (the first group [114b, 128b] and the second group [114a, 128a] are arranged at the opposite radial distances from the rotation axis, e.g. distances +D and –D from the rotation axis), the first distance being different from the second distance, wherein the first radial distance is solely occupied by the first group, and wherein the second radial distance is solely occupied by the second group (Figs. 32-38; paras. 0142, 0149, 0157).
In a different interpretation: Ishigami fails to teach
the first distance being different from the second distance.
However, in the same field of endeavor Misawa teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Misawa in Ishigami to have the first distance being different from the second distance for improving reliability and stability of conduction that may allow easily attaching the accessory unit to the optics unit without worrying about the connector alignment in some configurations yielding a predicted result.

Regarding claim 2, Ishigami alone or with Ishigami teaches everything as claimed in claim 1. In addition, Ishigami teaches in which the threaded fitting (117a, 121a) comprises an external thread provided on a protruding section of the optics unit supporting a lens arrangement and a corresponding internal thread provided in a cylindrical body of the electronic accessory (Figs. 36, 37).

Regarding claim 6, Ishigami alone or with Ishigami teaches everything as claimed in claim 1. In addition, Ishigami teaches wherein at least one of the optics unit connector and the associated electronic accessory connector in at least one pair of optics unit connector and associated electronic accessory connector has a circumferential extension (Figs. 38-42).

Regarding claim 7, Ishigami alone or with Ishigami teaches everything as claimed in claim 1. In addition, Ishigami teaches wherein at least one of the first and second group comprises one pair of optics unit connector and associated electronic accessory connector only, in which one pair the optics unit connector or the associated electronic accessory connector has an annular extension (Figs. 38-42).

Regarding claim 7, Ishigami alone or with Ishigami teaches everything as claimed in claim 1. In addition, Ishigami teaches wherein each optics unit connector is arranged to engage with the sensor unit in response to the optics unit connectors being aligned and in contact with associated electronic accessory connectors (Figs. 32-38).

Regarding claim 9, Ishigami alone or with Ishigami teaches everything as claimed in claim 1. In addition, Ishigami teaches in which the electronic accessory, when connected to the optics unit, is movable to an end position by means of the threaded fitting, wherein the optics unit connectors are aligned and in contact with the associated electronic accessory connectors when the electronic accessory is arranged in the end position (Figs. 32-38).

Regarding claim 10, Ishigami alone or with Ishigami teaches everything as claimed in claim 1. In addition, Ishigami teaches wherein the first group comprises an optics unit connector for grounding and associated electronic accessory connector for grounding (Figs. 26-28, 32-37; paras. 0142, 0149).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al (US 20060183977) or with Misawa (US 20070166027) as applied in claim 1 above, and further in view of Isobe et al (JP2007003341A).
Regarding claim 3, Ishigami or the combination of Ishigami and Misawa teaches everything as claimed in claim 1, but fails to teach
wherein the electronic accessory is a non-optical accessory in the form of an electromagnet, an audio unit, a light unit, a radar unit, or a detector unit.
However, in the same field of endeavor Isobe teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Isobe in Ishigami or the combination of Ishigami and Misawa to have wherein the electronic accessory is a non-optical accessory in the form of an electromagnet, an audio unit, a light unit, a radar unit, or a detector unit for providing a simpler configuration of a light unit having an opening allowing the lens of the camera to go through yielding a predicted result.

Claim 4 rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ishigami et al (US 20060183977) in view of Official Notice (MPEP § 2144.03).
Regarding claim 4, Ishigami or the combination of Ishigami and Misawa teaches everything as claimed in claim 1, but fails to teach 
wherein the optics unit comprises a varifocal lens member.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art before the effective filing date of the claimed invention that “wherein the optics unit comprises a varifocal lens member” for the advantages of providing different distance zooming. 
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to have wherein the optics unit comprises a varifocal lens member as notoriously well-known in the art for the presented advantages above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696